Citation Nr: 0720244	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes, lumbar spine.

3.  Entitlement to a compensable evaluation for scars left 
arm, residual of shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel  


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In this decision the RO increased the veteran's 
lumbar spine disability to 10 percent disabling, increased 
his PTSD to 30 percent disabling, both effective in September 
2003, and continued a noncompensable rating for his shall 
fragment wound scar, left arm.  In January 2005, the RO 
increased the veteran's rating for his PTSD to 50 percent 
disabling, effective in March 2002.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas, but 
without total occupational and social impairment.

2.  The veteran's degenerative changes, lumbar spine, is 
manifested by normal to slight limitation of motion to 
include functional loss caused by pain; it is not manifested 
by muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, or forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees.

3.  The veteran's service-connected scars, left arm, residual 
of shell fragment wound, are not visible on examination or 
shown to be symptomatic, and do not cause functional loss.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an evaluation of 70 percent, but no higher, 
for service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes, lumbar spine, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (pre 
September 26, 2003) and Diagnostic Code 5242 (effective 
September 26, 2003).

3.  The criteria for a compensable evaluation for service-
connected scars, left arm, residual of shell fragment wound, 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran regarding his 
claims for increased ratings for PTSD and back and scar 
disabilities in September 2003.  Because the VCAA notice 
preceded the February 2004 rating decision from which the 
veteran appeals, the express requirements of the law as found 
by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2003 letter, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that in this 
letter, the RO specifically notified the claimant of the need 
to submit any pertinent evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the September 2003 letter implicitly notified the appellant 
that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
appellant must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  

Although the present appeal involves an issue other than 
service connection, VA believes that the Dingess/Hartman 
analysis may be analogously applied.  Regarding elements four 
and five, the Board finds that the appellant was provided 
with notice of pertinent rating criteria.  As far as any 
notice defect with respect to the effective date regarding 
the claims for increased ratings for the veteran's back and 
scar disabilities, the Board finds it to be harmless error 
since the claims are being denied and there is no effective 
date to be assigned.  Regarding the increased rating claim 
for PTSD, the appellant's claim for PTSD was granted and a 
disability rating and effective date were assigned in a prior 
RO decision.  Thus, VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. App. 
419 (2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
affording the appellant VA examinations during the appeal 
period and providing him with the opportunity to attend a 
hearing.  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  Although the appellant reported 
during an October 2003 VA back and scar examination that he 
stopped working in 2001 after a fall at work and began 
receiving "social security benefits", he denied any back or 
spine injury related to the fall.  He also reported during an 
October 2003 VA psychiatric examination that his lost time 
from work following the 2001 fall was not related to his 
PTSD.  Based on this evidence, the Board does not find that a 
remand to request the appellant's social security records is 
warranted as there is no indication that such records may be 
relevant to the claims presently on appeal.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

A.  General Rating Provisions

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With respect to orthopedic disabilities, pursuant to 
Diagnostic Code 5003, arthritis established by x- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation. X-ray evidence of involvement of two or more 
major joints or two or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59.  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

The Board observes that the words "slight," "moderate," and 
"severe," are not defined in 38 C.F.R. Part 4.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to ensure that its decisions are equitable.  
38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "moderate" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

B.  PTSD

Facts

In November 1995, the RO granted service connection for PTSD 
and assigned the veteran a 10 percent rating, effective in 
July 1995.  

A March 2002 VA outpatient record shows that it was the 
veteran's first visit to that clinic and that he was last 
seen at that facility in 1998.  The record contains the 
veteran's complaints of being nervous for eight months with 
worsening nervousness since "9/11".  He was noted to have a 
history of depression and admitted to having flashbacks, 
vivid nightmares, and suicidal ideation.  The veteran denied 
hearing voices.  On examination he was alert and oriented 
times three.  His judgment and insight were appropriate and 
memory, both recent and remote, was intact.  He was assessed 
as having PTSD with flashbacks and nightmares, depression, 
not suicidal.  

In June 2002, the veteran presented to a VA outpatient clinic 
for a social work consultation.  He reported depression, 
uncontrolled tearfulness, anxiety, recurring memories of 
Vietnam experiences, sleep disturbance, difficulty being 
around others and occasional confusion.  He reported seeking 
help at VA medical centers in Florida in the 1970s, but said 
he felt rejected.  He denied suicidal thoughts, explaining 
that this was not an option due to his will to live.  He said 
he had been working in construction since 1966, and had not 
worked since October 2001 when he lost his sense of balance 
and became fearful of heights.  He said his maximum sleep per 
night was two hours.  He was noted to live with his wife of 
32 years and his 16 year old daughter.  He also had three 
adult children who were living independently.  He said he 
never talked to his wife about his distress or Vietnam 
experiences, but was able to talk to his oldest daughter.  He 
reported reduced contact with parents and friends since 
October 2001.  The veteran was diagnosed as having PTSD and 
assigned a global assessment of functioning (GAF) score of 
45.  

In February 2003, the veteran filed a claim for an increased 
rating for his PTSD asserting that this disability had 
worsened since his last rating.  He explained that the 
frequency of his therapy had increased from twice a year to 
four times a year and his mental health physician had agreed 
that this condition had worsened.

VA outpatient records show that the veteran presented for his 
first scheduled psychiatric visit at a mental health clinic 
in September 2003.  He reported that in September 2002 he 
fell from a two story house while working in construction and 
suffered orthopedic injuries which have prevented him from 
continuing to work due to pain and a fear of heights.  He 
said that since that time he has had too much time to think 
and has had increasing problems with his service in Vietnam.  
He reported that he was not able to sleep more than two hours 
a night and is awakened by nightmares and memories of his 
combat wounds in Vietnam.  He denied any prior psychiatric 
treatment, but reported that his primary care physician had 
prescribed Sertraline which has not helped him.  He rated his 
present mood as a 6 - 7 on a scale of 10 with 10 being the 
most depressed.  He also reported racing thoughts and 
ruminations.  He said he was no longer able to contain his 
grief and was afraid he was impacting his family in a 
negative way.  He said he reported to the clinic that day at 
the urging of his wife.  He relayed to the physician that he 
has been married to his wife for 32 years and had four 
children, one of whom still lived at home.  He said that this 
child had a hard time with his depression and bore the brunt 
of his irritability.  He denied having any hobbies.  

On examination the veteran was alert, oriented and appeared 
older than his stated age.  He ambulated without difficulty 
and stood without sway.  He maintained fair eye contact.  His 
speech was articulate, coherent, of low tone, and with 
reduced spontaneity.  He was neatly and appropriately 
dressed.  Thought content was logical and goal directed.  
Remote and recent memory was grossly intact.  There was no 
pressured speech or looseness of association.  There were 
also no delusions, hallucinations or paranoia.  The veteran 
denied suicidal or homicidal ideations.  His mood was sad and 
deferential.  His affect was congruent.  He was diagnosed as 
having combat-related PTSD and assigned a GAF of 45.

During an October 2003 VA psychiatric examination, the 
veteran reported that his PTSD symptoms became worse after 
his employment accident in October 2001 because his 
employment had kept his mind off of his Vietnam experience.  
He said since his work injury and disability, he has had much 
more time to think and watch television, including news about 
the war in Iraq.  As far as worsening symptoms, the veteran 
reported that he has had increasing poor relationships with 
his wife and children.  He also reported increased difficulty 
controlling his anger as well as increased depression, 
feelings of hopelessness and helplessness, lack of motivation 
and interest in activities.  He said he had sleep disturbance 
with accompanying fatigue, appetite problems, poor 
concentration, attention and memory.  He denied having any 
social relationships outside of his family.  He further 
reported, among other things, increased nervousness and 
anxiety, relationship problems, anger problems, loneliness, 
nightmares, and flashbacks.  He reported that his lost time 
from work since October 2001 was due to physical problems, 
not his PTSD.  He was noted to blame himself rather than is 
three children for his relationship problems with them.  He 
said he took care of his own physical routine needs and self 
care and was noted to have very few medical disorders aside 
from ulcers.  He was also noted to be chronically angry and 
irritable.  

On examination the veteran presented with good personal 
hygiene, casual clothing and was alert and cooperative.  
There were no impairments in thought processes or 
communications.  There were also no delusions or 
hallucinations, and his eye contact and interaction was 
appropriate.  He had no suicidal or homicidal ideation.  He 
was oriented times four.  He reported some short-term memory 
loss, but no obsessive or ritualistic behaviors which 
interfered with his routine activities.  He had anger control 
problems, but no other impaired impulse control.  He reported 
getting 5-6 hours of sleep a night with medication.  
Psychometric testing was performed.  He was diagnosed as 
having PTSD, moderate to severe and chronic.  He was assigned 
a GAF of 38 due to major impairment in family relations and 
mood.  The examiner opined that the veteran's stress was not 
due to his fall while performing his construction job, but 
that the fall caused an exacerbation of his already existing 
PTSD and thus his PTSD had become increasingly significantly 
worse due to his physical impairment.  He also said that 
rather than making a diagnosis of depression per se, he 
believed it was a component of the veteran's PTSD and thus 
came close to being severe clinical depression.

VA outpatient records in 2004 include January and March 2004 
records reflecting the veteran's report of doing better with 
his depression, but worse with his sleep.  He estimated that 
he got 2-3 continuous hours a night, and felt that his 
increased irritability was due to his decreased sleep.  These 
records note that the veteran continued to be very socially 
isolative and he did not see anyone outside of his family.  
He reported that his current level of depression was a "6 or 
7".  On examination the veteran was alert and oriented and 
appeared older than his stated age.  He maintained improved 
eye contact and his speech was articulate, coherent, of low 
tone and with better spontaneity.  He was neatly and 
appropriately dressed.  Thought content was logical and goal 
directed.  His judgment, insight and memory were intact.  He 
had no delusions, hallucinations, paranoia endorsed or noted 
in conversation.  He denied suicidal or homicidal ideations 
currently and credibly.  His mood was sad, but less 
deferential.  His affect was congruent.  The veteran was 
diagnosed as having PTSD, combat related.  He was assigned a 
GAF of 40 in January 2004.  The March 2004 record notes that 
the veteran's PTSD impacted every aspect of his life.  

During a June 2004 visit at the VA mental health clinic, the 
veteran went into detail about his inservice stressor.  He 
says he thinks about it all day and it feels like it just 
happened.  He was noted to be continually socially isolative 
and did not see anyone outside his family.  He was still 
losing weight and said he did not feel very good due to 
shoulder pain.  He estimated his present level of depression 
to be an "8."  

The veteran reported during a November 2004 mental health 
clinic visit that he was "not very good".  He said he was 
out of medication and admitted to doing better when he was on 
medication.  He also reported that his father had died two 
months earlier and that this was very upsetting to him.  He 
said his daughter was no longer living at home and that he 
and his wife maintained more or less separate living areas of 
the house.  He said he still thought of Vietnam all the time, 
but not as much as during his anniversary period in July.  He 
was noted to be very socially isolative and did not see 
anyone outside of his family.  He complained of losing weight 
and of continued shoulder pain.  He estimated that his 
present level of depression was a "7".  Findings on 
examination were similar to that of the September 2003 
examination.  He denied suicidal or homicidal ideation 
currently and credibly.  His mood was sad but less 
deferential, his affect congruent.  He was diagnosed as 
having PTSD and was assigned a GAF of 45.  

In the substantive appeal dated in March 2005, the veteran 
stated that he should be assigned a 70 percent rating for his 
PTSD due to all the medicine he had to take to sleep and to 
keep him "settle[d] down".  He also said that the medicine 
had an adverse effect on intimate relations with his wife.  



Pertinent Criteria

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006)), a 50 percent rating is assigned 
for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

Discussion

By comparing the pertinent medical evidence in the instant 
case to VA's criteria for rating mental disorders, the Board 
finds that the veteran's disability more closely approximates 
the criteria for a 70 percent rating, even though the veteran 
does not meet all of the criteria for a 70 percent rating.  
In this regard, it must be keep in mind that it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. § 4.7.

Specifically, while there is no evidence of obsessional 
rituals which interfere with routine activities, or speech 
intermittently illogical, obscure or irrelevant or suicidal 
or homicidal ideation, the veteran does have severe 
depression that affects his ability to function appropriately 
and effectively.  During the veteran's first psychiatric 
clinic visit at a VA mental health clinic in September 2003, 
he said he was no longer able to contain his grief and was 
afraid of impacting his family in a negative way.  He also 
said that he had one child still living at home who had a 
hard time with his depression and bore the brunt of his 
irritability.  He said he reported to the clinic that day at 
the urging of his wife.  On examination his mood was sad and 
deferential.  The October 2003 VA psychiatric examiner stated 
that rather than making a diagnosis of depression per se, he 
believed it was a component of the veteran's PTSD and thus 
came close to being severe clinical depression.  VA 
outpatient records dated in 2003 show that the veteran 
estimated his depression to be a 6 or 7 out of 10 (with 10 
being the worst).  During a June 2004 visit at a VA mental 
health clinic the veteran estimated his level of depression 
to be an "8".  

The veteran also has impaired impulse control in the sense 
that he angers easily and has trouble controlling his anger.  
This is noted in his VA outpatient records as well as by the 
October 2003 VA examiner.  The October 2003 VA examiner 
stated that the veteran was chronically angry and irritable.

Regarding the veteran's ability to maintain and establish 
effective relationships, the evidence shows that the veteran 
had been married to his wife for over 30 years, but had been 
experiencing increasingly worsening relationships with her 
and with his children.  He stated in November 2004 that he 
and his wife spent most of their time in separate areas of 
the home and he blamed himself for his relationship 
difficulties with his children.  Moreover, he was described 
by the October 2003 VA examiner as having virtually no social 
relationship outside of his marriage, nor any leisure 
pursuits, hobbies or recreation.  

During the course of this appeal, the veteran has been 
assigned GAF scores at various times of 38, 40 and 45.  As 
noted above, a GAF between 31 and 40 is reflective of some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  
Since the evidence does not show impairment in reality 
testing or communication, the lower scores of 38 and 40 are 
indicative of major impairment in several areas of the 
veteran's life such as work and family relations.  Indeed, a 
March 2004 VA outpatient record notes that the veteran's PTSD 
impacted every aspect of his life.

For the foregoing reasons, and by resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence supports an increased rating, to 70 percent, for the 
veteran's service-connected PTSD.  That is, the evidence 
shows occupational and social impairment with deficiencies in 
most areas of the veteran's life.

Consideration of a total, 100 percent, schedular rating for 
the veteran's PTSD has been considered from the date of the 
grant of service connection.  However, the veteran's actual 
symptoms as described in the evidence above do not meet the 
criteria for a 100 percent rating.  That is, the evidence 
does not show that the veteran has any of the symptoms listed 
under the criteria for a 100 percent rating for total 
occupational and social impairment.  Specifically, the 
evidence consistently shows that the veteran does not have 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior or persistent danger of hurting self or others.  
Moreover, there is no indication of his being intermittently 
unable to perform activities of daily living (including 
maintaining personal hygiene), disoriented to time or place, 
or memory loss to the degree of forgetting names of close 
relatives, own occupation or own name.

C.  Degenerative Changes, Lumbar Spine

Facts

VA outpatient records from March 2002 to September 2003 make 
a few references to the veteran's chronic low back pain, but 
show no actual treatment for this disability.  

In the veteran's September 2003 claim for an increased rating 
for his back disability, the veteran said that the amount of 
pain and medication had increased since his last evaluation.  

The veteran underwent a VA examination in October 2003 and 
complained of chronic mid and back pain dating back to 
service.  He denied any type of surgical procedures on his 
back and reported localized pain along the midline of the 
thoracic and upper lumbar spine.  He also described constant 
daily back pain that was not associated with flare-ups.  He 
denied lower extremity weakness, numbness, paresthesias, 
bower or bladder incontinence.  He said he fell in "2002", 
injuring his right arm and fracturing his right shoulder.  He 
denied any back or spine injury with the fall.  He said he 
was not currently employed and did not perform heavy lifting.  
He also avoided twisting, bending, or stooping which may 
exacerbate his back pain.  He said the only alleviating 
factor was medication.  Examination of the veteran's spine 
revealed slight tenderness overlying the lower thoracic spine 
midline, without gross deformity.  There was minimal 
tenderness in the upper lumbar spine in the midline, without 
gross deformity.  There was mild tenderness in the 
paraspinous musculature in the lower thoracic/upper lumbar 
regions, left and right, bilaterally.  The veteran's lower 
extremity musculature was symmetric and without focal 
atrophy.  He had a normal gait and was non-antalgic.  Lower 
extremity muscle strength was 5/5 bilaterally.  Range of 
motion of the spine included right lateral flexion from 0 to 
25 degrees with pain at the end of range of motion, left 
lateral flexion of 0 to 25 degrees with pain at end of range 
of motion, forward flexion 0 to 70 degrees also with pain at 
end of range of motion.  The veteran was diagnosed as having 
chronic thoracic and lumbar spine pain.  X-rays revealed 
moderate degenerative joint disease of the thoracic spine and 
mild degenerative joint disease of the lumbar spine.  

A VA psychiatric examiner in October 2003 diagnosed the 
veteran as having back strain with chronic pain.  

VA outpatient records include an October 2003 record 
containing the veteran's report that he has learned to live 
with his chronic pain.  Outpatient records from October 2003 
to November 2004 note the veteran's problem with chronic low 
back pain, but show no actual treatment for this disability.

In February 2004, the VA medical center forwarded additional 
range of motion findings to the RO regarding the October 2003 
VA examination.  These findings included right and left 
rotation from 0 to 30 degrees, respectively, and extension 
from 0 to 30 degrees.

The veteran asserted in a March 2005 substantive appeal that 
he was unable to bend or lift anymore and has been "fighting 
this [for  over] 35 years".  He also said that the medicine 
he takes for his back keeps him light headed and prevents him 
from driving or working.  He asserted that based on these 
considerations, he should be given a higher evaluation.

Pertinent Criteria

The diagnostic criteria for evaluating spine disabilities 
were revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and again, effective September 
26, 2003 (see 68 Fed. Reg. 51,454 (August 27, 2003)).  The 
September 26, 2003, revision was made during the pendency of 
this appeal.  As the RO has considered both the former and 
revised criteria, and furnished the veteran with notice of 
the revised criteria (see January 2005 statement of the 
case), there is no due process bar to the Board in also 
considering the former and revised criteria, applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old Diagnostic Code 5292 for limitation of motion, 
a 10 percent rating is warranted for slight limitation of 
motion, a 20 percent rating or moderate limitation of motion, 
and a 40 percent rating for severe limitation of motion.  38 
C.F.R. § 4.71a.

Also under the old version of the rating schedule is 
Diagnostic Code 5295 for lumbosacral strain.  This code 
provides for a 10 percent rating for characteristic pain on 
motion.  A 20 percent rating requires muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating requires severe 
impairment; to include listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 45 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height. 

A 20 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine. 

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine. 

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine. Id.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability. Diagnostic Code 5235, Vertebral 
fracture or dislocation; Diagnostic Code 5236, Sacroiliac 
injury and weakness; Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or segmental 
instability; Diagnostic Code 5240 Ankylosing spondylitis; 
Diagnostic Code 5241 Spinal fusion; Diagnostic Code 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); Diagnostic Code 5243 Intervertebral disc syndrome.

Discussion

The medical evidence demonstrates that the veteran's 
degenerative changes, lumbar spine, are manifested by 
subjective complaints of chronic pain.  Chronic low back pain 
is noted on various VA outpatient clinic records dated from 
2002 to 2005, as well as on a VA examination report in 
October 2003.  In addition, the October 2003 VA examination 
report reveals objective evidence of some limitation of 
motion with demonstrated pain on motion.  Specifically, range 
of motion findings during the October 2003 VA examination 
included forward flexion from 0 to 70 degrees, lateral 
flexion on the right and left from 0 to 25 degrees, 
respectively, rotation on the right and left from 0 to 30 
degrees, respectively, and extension from 0 to 30 degrees.  
The October 2003 VA examiner noted pain at the end of all the 
ranges of motion.  These actual ranges of motion reflect 
normal to slight limitation of motion with pain. 

Turning to the old criteria first, in view of the veteran's 
actual limitation of findings during the October 2003 VA 
examination, the Board does not find that the veteran's 
lumbar spine disability is productive of moderate impairment 
of the lumbosacral spine under Code 5292, even after 
considering functional loss.  In other words, the veteran's 
actual limitation of motion findings together with evidence 
of painful motion at the end of the ranges of motion most 
approximate a 10 percent evaluation for slight impairment of 
the lumbar spine.  For this reason a higher evaluation, to 20 
percent, under the old Code 5292 is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (pre September 23, 2003).

Additionally, a higher rating, to 20 percent, under the old 
Code 5295 is likewise not warranted in view of the absence of 
findings of muscle spasms.  Although findings were positive 
during the October 2003 VA examination for slight tenderness 
overlying the lower thoracic spine midline, there was no 
finding of muscle spasm.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (pre September 23, 2003).

Under the revised Diagnostic Code 5242 for degenerative 
arthritis of the spine, the veteran's demonstrated forward 
flexion from 0 to 70 degrees in October 2003 does not meet 
the criteria for a 20 percent evaluation which requires 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  Also under this 
code, as stated above, the medical evidence does not show 
muscle spasm nor does it show guarding, and the October 2003 
VA examiner noted that the veteran had a normal gait.  
38 C.F.R. § 4.1a, Diagnostic Code 5242 (effective September 
23, 2003).

Lastly, findings do not reveal evidence of neurological 
involvement affecting the veteran's lumbar spine.  In the 
absence of a showing of incapacitating episodes due to 
intervertebral disc syndrome, consideration of the veteran's 
lumbar disability under the new criteria for intervertebral 
disc syndrome is also not warranted.  See 38 C.F.R. § 4.71a, 
Code 5243 (effective September 23, 2002).  

In sum, the veteran's degenerative changes, lumbar spine, is 
properly evaluated as being 10 percent disabled.  As the 
preponderance of the evidence is against an evaluation higher 
than 10 percent, the benefit of the doubt rule does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107.

D.  Scars Left Arm, Residual of Shell Fragment Wound

Facts

When the veteran filed his claim for an increased rating for 
his scar disability in September 2003, he asserted that the 
residuals of his left arm scars had become tender to touch 
and the levels of pain and medication to control the pain had 
increased.  

VA outpatient records from March 2002 to September 2003 are 
devoid of any references to the veteran's scars.

In October 2003, the veteran was evaluated by VA for his scar 
disability.  He relayed to the examiner that he picked up 
numerous scars to his chest and left shoulder in injuries in 
service in 1970.  He said these areas are not bothersome to 
him.  He also said that the scar on his left shoulder had 
disappeared, whereas the scars on the chest and upper chest 
were not symptomatic in any way.  Findings revealed two small 
circular scars on the chest which were hypopigmented about 
the upper chest overlying the manubrium.  They were described 
as two separate scars, one measuring 0.5 centimeter (cm) in 
diameter and the other 1.0 cm in diameter.  There were 
hypopigmented, not raised or depressed, nontender, and with 
no foreign body palpable.  There was also no ulceration .  
There was also a linear scar measuring 2 cm maximally in 
length about the right chest, which was hypopigmented, 
minimally elevated, nontender, and with no foreign body 
palpable.  Examination of the left shoulder revealed no 
evident scars.  The veteran was diagnosed as having shrapnel 
scars to the chest, as noted above, asymptomatic.  

VA outpatient records from October 2003 to November 2004 are 
devoid of any reference to the veteran's scars.

In the substantive appeal dated in March 2005, the veteran 
stated that in the summer when he tans his shell fragment 
scars stand out "real bad".  He said that his evaluations 
are always in the fall or winter so his scars don't show up 
during the examinations.  He asserted that he should be 
assigned a 10 percent evaluation for his scar disability.

Pertinent Criteria

Pertinent regulations include Diagnostic Code 7801 that 
provides that scars other than head, face, or neck, that are 
deep or that causes limited motion will be rated 10 percent 
disabling if the area exceeds 6 sq. in. (39 sq. cm.). A 20 
percent evaluation will be assigned if the area exceeds 12 
sq. in. (77 sq. cm.).  If the area involved exceeds 72 sq. 
in. (465 sq. cm.), a 30 percent evaluation will be assigned.  
A 40 percent disability will be warranted if the area exceeds 
144 sq. in. (929 sq. cm.).  38 C.F.R. § 4.118 (2006).

Under Diagnostic Code 7802, scars, other than head, face or 
neck, that are superficial and that do not cause limited 
motion warrant a 10 percent evaluation if affecting an area 
or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118 (2006).

Diagnostic Code 7803 provides for a 10 percent evaluation for 
a scar which is superficial and unstable.  38 C.F.R. § 4.118 
(2006).  

Under Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118 (2006).  

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  
38 C.F.R. § 4.118 (2006).

Discussion

As noted above, while there are numerous VA outpatient 
records dated in 2003 and 2004, these records are devoid of 
any reference to the veteran's scars.  Thus, the sole 
evidence regarding the veteran's scar disability is the 
October 2003 VA examination report.  Although this 
examination report contains findings regarding two chest 
scars, the veteran is not service-connected for these scars.  
Rather, he is only service-connected for a shell fragment 
wound scars on his left shoulder.  Thus, it is these scars 
only that are presently under review.  Accordingly, since the 
VA examination of the veteran's left shoulder during the 
October 2003 examination revealed no evident scars, the 
veteran does not meet the criteria for a compensable 
evaluation.  That is, there is no finding of scars on the 
left shoulder that are superficial, unstable, painful on 
examination, or that produces limitation of motion or 
function, or that exceeds an area of 144 square inches or 
greater.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  
Therefore, there is no basis in which to award the veteran a 
compensable evaluation for his service-connected shell 
fragment wound scars of the left arm.

The Board has considered the veteran's contention in April 
2004 that the scars are visible in the warmer months when he 
has a tan.  However, even assuming that this is the case, 
such a fact still would not meet the criteria outlined above 
for a compensable evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.

For the foregoing reasons, the weight of the evidence is 
against a compensable rating for shell fragment wound scar of 
the left arm.  As the preponderance of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application and the claim must be denied.  38 U.S.C.A. 
§ 5107.

E.  Extraschedular Consideration

The Board also finds the criteria for invoking the 
procedures for assignment of a higher evaluation on an 
extra-schedular basis are not met, in the absence of 
evidence showing that the veteran's PTSD, degenerative 
changes of the lumbar spine or left arm scar resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  Rather, as indicated in the facts above, the 
veteran's unemployment is related to a serious fall the 
veteran had at work in 2001 resulting in a right arm and 
shoulder injury.  During a September 2003 VA outpatient 
visit, the veteran said he was no longer able to work after 
the fall due to a fear or heights and his physical injuries.  
In October 2003, he reported to the VA examiner that he did 
not have any spine or back injury related to the fall.  He 
also stated in October 2003 that his lost time from work due 
to the fall was not related to his PTSD, but rather to the 
physical injuries he sustained in the fall.  Accordingly, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227(1995).




ORDER

An evaluation of 70 percent, but no higher, for PTSD is 
granted.

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes, lumbar spine, is denied.

Entitlement to a compensable evaluation for scars left arm, 
residual of shell fragment wound, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


